Citation Nr: 1338669	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Barbier


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in this appeal, it is constrained by the fact that proper adjudication of this claim requires further development.  A new VA medical opinion is needed because there is insufficient evidence for the Board to decide the appeal.  Thus, remand is necessary to ensure that VA meets its duty to assist the Veteran as required by statute and regulation.  U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Post-service VA treatment records document numerous complaints of and treatment for hearing loss.  For example, an October 2000 audiogram report included findings of sensorineural hearing loss in both ears.  Puretone thresholds from audiometric testing in October 2000 revealed a hearing loss disability as defined at 38 C.F.R. § 3.385.  A VA examination in February 2010 documented bilateral sensorineural hearing impairment.  Thus, the Veteran has the claimed present disability.  

The Veteran contends that he has hearing loss due to his exposure to rifles and sharp shooter training while in service.  His DD Form 214 noted badges for sharpshooting and expert rifle use.  Thus, the weight of the evidence supports that the Veteran experienced noise exposure during active service.  

The February 2010 VA examiner noted the Veteran's noise exposure from the rifle range and his expert rifle badge and sharpshooter badge.  The examiner noted that the Veteran had audiometric thresholds within normal limits in both ears at military separation with no evidence of a significant shift in thresholds from enlistment to separation.  The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  However, even following that conversion, the Veteran had normal audiological findings during his separation examination in May 1963 under 38 C.F.R. § 3.385.  

The examiner concluded that based on the audiometric evidence, current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  

Unfortunately, the VA examiner's medical opinion was inadequate in addressing the Veteran's bilateral hearing loss claim.  The VA examiner appears to base her opinion on the fact that the Veteran did not have a demonstrated hearing loss disability as defined by VA regulations in service and did not provide any further explanation for her opinion.  Under the relevant laws and regulations, service connection for hearing loss may be granted for a disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(d), 3.309(a).  The United States Court of Veterans Appeals has held that VA regulations do not preclude service connection for a hearing loss disability which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court held that service connection for hearing loss may still be established "by submitting evidence that the current disability is casually related to service."  Id. At 159-60.  
The VA examiner did not provide adequate rationale as to why the noise exposure described by the Veteran in service did not result in his current hearing loss disability despite the lack of hearing loss noted while in service.  Therefore, the Board has insufficient evidence to decide this appeal.  In light of the foregoing, the Board finds that the February 2010 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA obtains an expert opinion, it must ensure that the opinion is an adequate one).  As such, the Veteran should be scheduled for a new VA examination to include an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination of his hearing.  The examiner must interview the Veteran as to the history of his hearing loss disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability was caused by his active service.  In so doing, the examiner should speak to any medical literature, studies or other research that addresses the possibility of delayed onset of hearing loss many years after noise exposure.  The examiner's opinion must include a detailed rationale for any conclusion reached.  To that end, the examiner should review the February 2010 rationale that the Board found inadequate so as to ensure that he or she provides a sufficiently detailed and explanatory one.  

2.  After the above development is completed, readjudicate the claim that is subject to this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


